DETAILED ACTION
Applicant's reply filed on 10/23/2020 is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over  Ferrie et al. (US20130058090, hereinafter Ferrie) in view of Otsubo et al. (US20150289363, hereinafter Otsubo).

Referring to claim 1, Ferrie discloses a system for a rigid board (22, figure 8a and paragraph 0066 states, “The PCB 22 can be made of ….rigid material “) with a pliable region (a region covering all 27), comprising: 
a board (22) comprising a cut to form a beam region (one of 27 attaching one of 18) of pliability in the board (22); and a component (18) to be mounted on the beam region (the one of 27 attaching one of 18), wherein the cut  increases flexibility of the beam region relative to the board (cut at one of 27 attaching one of 18) such that the component aligns with another component by a target alignment (one of 27 attaching one of 18 are aligning with another 18 in figure 8a).

Ferrie explicitly does not disclose wherein the target alignment is a center-line formed by a line passing through a center of an exposed plane of a plurality of components mounted to the board.
Otsubo discloses wherein the target alignment is a center-line formed by a line passing through a center of an exposed plane of a plurality of components mounted to the board (see plurality of components 3 in figure 18  or 19 or 20 or 21 aligning through center line passing through components 3 in top plane: (note: claim does not claim that the target alignment is a center-line formed by a line passing through a center of an exposed plane of a plurality of components including the component and the another component mounted to the board; therefore, the claim is border in term of the center line of the plurality of components may be or may not passing though the center of the component and the another component, however this rejection reads on both a plurality of components or a plurality of components including the component and the another component)).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify to have a system of Ferrie to components alignment in the beam regions in order to organized components on the beam region to occupied large number of components on the board; paragraph 0063 states, “By using this configuration, a large number of components 3 are able to be mounted”.

Referring to claim 5, Ferrie in view of Otsubo disclose the system of claim 1 comprising: 
(one of 20 in figure 8a of Ferrie) in to be mounted on the board; and 
a cooling element (fin portion in figure 8a), 
wherein the second component (one of 20) is located on a second beam region (another 27) of the board separate from the beam region (the one of 27) of the first component (the one of 18), 
the beam region and the second beam region to be independently flexed to align the component and the second component for exposure to the cooling element (the one of 27 and the another of 27 to be independently flexed to align the one of 18 and the one of 20).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PARESH H PAGHADAL/           Examiner, Art Unit 2847                                  

/STEVEN T SAWYER/           Primary Examiner, Art Unit 2847